Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Eric Strianese on 23 September 2021 and confirmed as approved on 28 September 2021.

The application has been amended as follows: 

Claims
Claims 14, 18, 19, 21 are cancelled.
Allowable Subject Matter
Claims 1, 2, 6-12, 15-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, closest prior art of record (viz. Silveira et al. (US2017/0323813 A1) or Singhal (US2019/0385828 A1)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “a connection channel extending between the first channel and the second channel; and a bypass channel branching off from the connection channel and extending to an outside of the substrate chuck…the temperature controller is configured to discharge the coolant to the outside of the substrate 
Regarding independent claims 12, closest prior art of record (viz. Silveira et al. (US2017/0323813 A1) or Singhal et al. (US2019/0385828 A1) in view of Tandou et al. (US2009/0277883A1) ) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a connection channel extending between the first channel and the second channel, and configured to guide the coolant flowing from the first channel toward the second channel; and a bypass channel diverged from the connection channel, extending to an outside of the substrate chuck through the edge portion of the substrate chuck, and configured to guide the coolant to the outside of the substrate chuck through the edge portion of the substrate chuck…the temperature controller is configured to discharge the coolant to the outside of the substrate chuck through the bypass channel such that a flow rate of the coolant flowing through the second channel is smaller than a flow rate of the coolant flowing through the first channel", in the context of other limitations of the claim (i.e. the specific configuration of the connection channel, bypass channel, first channel and second channel with respect to one another inside the substrate chuck).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye (US 2018/0337081 A1) teaches the limitations of currently cancelled claim 18 and 19 including a power rod having a core portion (core 310, Fig. 3) and a shell portion .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716         


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716